BUFFINGTON, District Judge.
Where the personal property of the bankrupt at the date of the adjudication is subject to the levy of a pending execution, the right of this court to enjoin the execution creditor, if the execution is an unlawful preference and contrary to the provisions of the bankrupt act, is clear. In re Mallory, 1 Sawy. 88, Fed. Cas. No. 8,991; Blake, Moffitt & Towne v. Francis-Valentine Co., 89 Fed. 695. The prima facie case now marie out is sufficient to warrant our enjoining Swift & Co., the plaintiffs in an alleged unlawful preference execution now pending in the hands of William H. Benedict, constable, from further procedure thereon pending a determination of the alleged unlawful character of the same, and until further order of the court. The property levied on, or its proceeds, will, of course, remain subject to any existing rights of Swift & Co., and will be subjected to the same as they shall hereafter be adjudged. Let an order in accordance with these views be prepared.